


Exhibit 10(m)12


ALLETE
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE GRANT
Effective 2012
[Eligible Executive Employees]




Name




In accordance with the terms of ALLETE's Executive Long-Term Incentive
Compensation Plan, as amended (the "Plan"), as determined by and through the
Executive Compensation Committee of ALLETE's Board of Directors, ALLETE hereby
grants to you (the "Participant") Performance Shares, as set forth below,
subject to the terms and conditions set forth in this Grant including Annexes A
and B hereto and all documents incorporated herein by reference:




Number of Performance Shares Granted:
 
Date of Grant:
 
Performance Period:
 
Performance Goals:
See Annex B



This Grant is made in accordance with the Plan.


Further terms and conditions of the Grant are set forth in Annex A hereto and
Performance Goals are set forth in Annex B hereto, which are integral parts of
this Grant.


All terms, provisions and conditions applicable to the Performance Shares set
forth in the Plan and not set forth herein are incorporated by reference. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern.


IN WITNESS WHEREOF, ALLETE has caused this Grant to be executed by its Chairman,
President & Chief Executive Officer as of the date and year first above written.


ALLETE


    


By:    
Chairman, President & CEO


Attachments:    Annex A and Annex B




--------------------------------------------------------------------------------




ANNEX A
TO
ALLETE
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE GRANT
    
The Grant of Performance Shares evidenced by the Grant to which this is annexed
is subject to the following additional terms and conditions:


1.    Dividend Equivalents. The Participant shall receive Dividend Equivalents
with respect to the number of Performance Shares subject to the Grant. Dividend
Equivalents shall be calculated and credited to the Participant at the end of
the Performance Period. The Dividend Equivalents shall be in the form of
additional Performance Shares, which shall be added to the number of Performance
Shares subject to the Grant, and which shall equal the number of Shares
(including fractional Shares) that could be purchased on the dividend payment
dates, based on the closing sale price as reported in the consolidated
transaction reporting system on that date, with cash dividends that would have
been paid on Performance Shares, if such Performance Shares were Shares.


2.    Satisfaction of Goals. At the end of the Performance Period, the Executive
Compensation Committee (the “Committee”) shall determine the extent to which the
Performance Goals have been met. The Participant will not be credited with any
Performance Shares if the threshold level has not been met. Subject to the
provisions of Section 4 hereof and to provisions in the Plan for change in
control, percentages of the Performance Share grant shall be credited to the
Participant as follows: If the threshold level has been met, 50% of the
Performance Shares (as increased by the Dividend Equivalents) shall be credited
to the Participant. If the target level has been met, 100% of the Performance
Shares (as increased by the Dividend Equivalents) shall be credited to the
Participant. If the superior level has been met, 200% of the Performance Shares
(as increased by the Dividend Equivalents) shall be credited to the Participant.
Straight line interpolation will be used to determine earned awards based on
achievement of goals between the threshold, target and superior levels.


3.    Payment. Subject to the provisions of subsection (d) hereof and to
provisions in the Plan for change in control, Performance Shares as determined
by the Committee according to Section 2 hereof shall be paid out 100% (as
increased by the Dividend Equivalents) within two and one half months after the
end of the Performance Period and after the Committee has determined the extent
to which Performance Goals have been met. Payment shall be made, after
withholding Performance Shares equal in value to the Participant's income tax
obligation via a deposit of ALLETE common stock into an Invest Direct account.
Performance Share awards shall not vest until paid.




4.    Payment Upon Death, Retirement or Disability; Forfeiture of Unvested
Performance Shares Upon Demotion, Unsatisfactory Job Performance or Other
Separation from Service.


4.1    If during a Performance Period the Participant (i) Retires, (ii) dies
while employed by a Related Company, or (iii) becomes Disabled, the Participant
(or the Participant's beneficiary or estate) shall receive a payment of any
Performance Shares (as increased by the Dividend Equivalents) after the end of
the Performance Period, promptly after the Committee has determined the extent
to which Performance Goals have been met. The payment shall be prorated based
upon the number of whole calendar months within the Performance Period which had
elapsed as of the date of death, Retirement or Disability in relation to the
number of calendar months in the full Performance Period. A whole month is
counted in the calculation if the




--------------------------------------------------------------------------------




Participant was in the position as of the 15th of the month.


4.2     If after the end of a Performance Period, but before any or all
Performance Shares have been paid, as specified in Section 4.1 above, the
Participant Retires, dies or becomes Disabled, the Participant (or the
Participant's beneficiary or estate) shall be entitled to a full payout of all
Performance Shares (as increased by the Dividend Equivalents), which shall be
paid out at the next scheduled performance share payment date.


4.3    If prior to payment of all Performance Shares, the Participant is
demoted, or ALLETE or a Business Unit determines, in its sole discretion, that
the Participant's job performance is unsatisfactory, ALLETE reserves the right
to cancel or amend the Participant's grant relating to any unpaid Performance
Shares, with the result that some portion or all of the Participant's unpaid
Performance Shares will be forfeited.


4.4    If the Participant has a Separation from Service for any reason other
than those specified in subsection 4.1 above, all Performance Shares and related
Dividend Equivalents to the extent not yet paid shall be forfeited on the date
of such Separation from Service, except as otherwise provided by the Committee.


5.    Compensation Recovery Policy. The Grant is subject to the terms of any
compensation recovery policy or policies established by ALLETE as may be amended
from time to time (“Compensation Recovery Policy”). ALLETE hereby incorporates
into the Grant the terms of the Compensation Recovery Policy.


6.    Ratification of Actions. By receiving the Grant or other benefit under the
Plan, the Participant and each person claiming under or through Participant
shall be conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Grant by
ALLETE, the Board or the Committee.


7.    Notices. Any notice hereunder to ALLETE shall be addressed to ALLETE, 30
West Superior Street, Duluth, Minnesota 55802, Attention: Manager - Executive
Compensation and Employee Benefits, Human Resources, and any notice hereunder to
the Participant shall be directed to the Participant's address as indicated by
ALLETE's records, subject to the right of either party to designate at any time
hereafter in writing some other address.


8.    Governing Law and Severability. To the extent not preempted by the Federal
law, the Grant will be governed by and construed in accordance with the laws of
the State of Minnesota, without regard to its conflicts of law provisions. In
the event any provision of the Grant shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Grant, and the Grant shall be construed and enforced as if the illegal or
invalid provision had not been included.


9.    Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given them in the Plan. The following definitions apply to the Grant
and this Annex A:


9.1    “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
9.2    “Disability” or “Disabled” means a physical or mental condition in which
the Participant is:
(a)
unable to engage in any substantial gainful activity by reason of any medically





--------------------------------------------------------------------------------




determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months;
(b)
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under the Employer's
accident and health plan;

(c)
determined to be totally disabled by the Social Security Administration; or

(d)
disabled pursuant to an Employer-sponsored disability insurance arrangement
provided that the definition of disability applied under such disability
insurance program complies with the foregoing definition of Disability.

9.3    “Related Company” means ALLETE, Inc. and all persons with whom the
ALLETE, Inc. would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control);
provided that in applying Code sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code sections 1563(a)(1), (2), and (3), and in applying
Treasury Regulations section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulations section
1.414(c)-2.


9.4    “Retirement” or “Retires” means Separation from Service, for reasons
other than death or Disability, on or after attaining normal retirement age or
early retirement age as defined in the most applicable qualified retirement plan
sponsored by the Related Company that employed the Participant immediately
preceding the Separation from Service, without regard to whether the Participant
is a participant in such plan, or if the employer Related Company does not
sponsor such retirement plan, on or after attaining Normal Retirement Age or
Early Retirement Age as defined in the Minnesota Power and Affiliated Companies
Retirement Plan A, without regard to whether the Participant is a participant
under the Minnesota Power and Affiliated Companies Retirement Plan A.


9.5    “Separation from Service” means that the Participant terminates
employment within the meaning of Treasury Regulations section 1.409A-1(h) and
other applicable guidance with all Related Companies. Whether a termination of
employment has occurred is determined under the facts and circumstances, and a
termination of employment shall occur if all Related Companies and the
Participant reasonably anticipate that no further services shall be performed
after a certain date or that the level of bona fide services the Participant
shall perform after such date (as an employee or an independent contractor)
shall permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Related Companies if the Participant has been providing
services to the Related Companies less than 36 months). A Participant shall not
be considered to separate from service during a bona fide leave of absence for
less than six (6) months or longer if the Participant retains




--------------------------------------------------------------------------------




a right to reemployment with any Related Company by contract or statute. With
respect to disability leave, a Participant shall not be considered to separate
from service for 29 months unless the Participant otherwise terminates
employment or is terminated by all Related Companies.







--------------------------------------------------------------------------------




ANNEX B
TO
ALLETE
Executive Long Term Incentive Compensation Plan
Performance Share Grant
Effective 2012
[Eligible Executive Employees]


Financial Measure:
Total Shareholder Return (TSR) computed over the three-year period.


Performance Share Award:
If ALLETE's TSR ranking is 4th or higher among a peer group of 27 companies
(superior performance), 200% of the Performance Share Grant will be earned. If
ALLETE's TSR performance ranks 14th among the peer group (target performance),
100% of the Grant will be earned. If ALLETE's TSR performance ranks 19th
(threshold performance), 50% of the Grant will be earned. If TSR performance is
below threshold, no Performance Shares will be earned. Straight-line
interpolation will be used to determine earned awards based on the TSR ranking
between threshold, target and superior.
TSR Rank
Perf. Level
Payout %
1
 
200%
2
 
200%
3
 
200%
4
Superior
200%
5
 
190%
6
 
180%
7
 
170%
8
 
160%
9
 
150%
10
 
140%
11
 
130%
12
 
120%
13
 
110%
14
Target
100%
15
 
90%
16
 
80%
17
 
70%
18
 
60%
19
Threshold
50%
20
 
0%
21
 
0%
22
 
0%
23
 
0%
24
 
0%
25
 
0%
26
 
0%
27
 
0%
28
 
0%







